Order, Supreme Court, New York County (Faviola A. Soto, J.), entered October 6, 2004, which, inter alia, granted defendants’ cross motion to dismiss the complaint, unanimously affirmed, without costs.
According to the complaint, injurious statements were made about plaintiff’s performance as a teacher by the principal of the New York City public school in which he worked. Elaintiff s claims, however, insofar as they purport to seek damages for defamation, are time-barred, since plaintiff failed to file a notice of claim within the applicable three-month statutory period (see *142Education Law § 3813 [1]) and never timely sought permission of the court for a filing extension (see Education Law § 3813 [2-a], [2-b]).
Plaintiff, in any event, alleges no cognizable claim for defamation: the complained-of statements either were not published to third parties (see Sieger v Union of Orthodox Rabbis of U.S. & Can., 1 AD3d 180, 183 [2003], appeal dismissed 2 NY3d 758 [2004] , lv denied 3 NY3d 604 [2004]), were undisputedly true (see Aguinaga v 342 E. 72nd St. Corp., 14 AD3d 304, 305 [2005] ), or were shielded by the qualified privilege accorded communications between parties on matters in which they share a common interest, plaintiffs conclusory allegations of malice being insufficient to overcome the privilege (see Hanlin v Sternlicht, 6 AD3d 334 [2004]).
Plaintiff’s remaining arguments are unavailing. Concur— Buckley, PJ., Tom, Ellerin, Williams and Sweeny, JJ.